           Case 3:20-cv-00633-SI Document 67 Filed 10/15/20 Page 1 of 18




 1   KAPLAN FOX & KILSHEIMER LLP                  REESE LLP
     Laurence D. King (SBN 206423)                Michael R. Reese (SBN 206773)
 2   lking@kaplanfox.com                          mreese@reesellp.com
     Mario M. Choi (SBN 243409)                   100 West 93rd Street, 16th Floor
 3   mchoi@kaplanfox.com                          New York, NY 10025
     1999 Harrison Street, Suite 1560             Telephone: (212) 643-0500
 4   Oakland, CA 94612                            Facsimile: (212) 253-4272
     Telephone: (415) 772-4700
 5   Facsimile: (415) 772-4707                    REESE LLP
                                                  George V. Granade (SBN 316050)
 6   KAPLAN FOX & KILSHEIMER LLP                  ggranade@reesellp.com
     Maia C. Kats (pro hac vice)                  8484 Wilshire Boulevard, Suite 515
 7   mkats@kaplanfox.com                          Los Angeles, California 90211
     6109 32nd Place, Northwest                   Telephone: (310) 393-0070
 8   Washington, DC 20015                         Facsimile: (212) 253-4272
     Telephone: (202) 669-0658
 9
     KAPLAN FOX & KILSHEIMER LLP
10   Donald R. Hall (pro hac vice to be sought)
     dhall@kaplanfox.com
11   850 Third Avenue, 14th Floor
     New York, New York 10022
12   Telephone: (212) 687-1980
     Facsimile: (212) 687-7714
13
     Attorneys for Plaintiffs
14

15                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
16                                   SAN FRANCISCO DIVISION

17   MARC SILVER, HEATHER PEFFER,                   Case No. 3:20-CV-00633-SI
     ALEXANDER HILL, individually and on
18   behalf of all other similarly situated,        CLASS ACTION
19                              Plaintiffs,         PLAINTIFFS’ NOTICE OF MOTION
                                                    AND MOTION TO QUASH
20   vs.                                            DEFENDANT’S SUBPOENAS TO
                                                    PRODUCE DOCUMENTS,
21   BA SPORTS NUTRITION, LLC,                      INFORMATION, OR OBJECTS OR TO
                                                    PERMIT INSPECTION OF PREMISES
22                              Defendant.          IN A CIVIL ACTION; MEMORANDUM
                                                    OF POINTS AND AUTHORITIES IN
23                                                  SUPPORT THEREOF
24                                                  Judge: Hon. Susan Illston
                                                    Courtroom: 1, 17th Floor
25                                                  Date: November 6, 2020
                                                    Time: 10:00 a.m.
26

27

28
                                                                            Case No. 3:20-cv-00633-SI
                        PLTFS’ NOT. OF MOT. & MOT. TO QUASH, AND MPA IN SUPPORT
           Case 3:20-cv-00633-SI Document 67 Filed 10/15/20 Page 2 of 18




 1                                         NOTICE OF MOTION
 2   TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF RECORD:
 3          PLEASE TAKE NOTICE that on November 6, 2020, at 10:00 a.m., via Zoom Webinar
 4   or in Courtroom 1 of the United States District Court for the Northern District of California,
 5   Philip Burton Federal Building & United States Courthouse, 450 Golden Gate Avenue, San
 6   Francisco, California 94102, the Honorable Susan Illston, presiding, Plaintiffs Marc Silver,
 7   Heather Peffer, and Alexander Hill (“Plaintiffs”) will and hereby do move for an Order quashing
 8   the Subpoenas to Produce Documents, Information, or Objects or to Permit Inspection of
 9   Premises in a Civil Action (“Subpoena”), served by Defendant BA Sports Nutrition LLC
10   (“Defendant” or “Sports Nutrition”), on Plaintiffs’ counsel, Kaplan Fox & Kilsheimer LLP and
11   Reese LLP, and such other relief as it deems appropriate.
12          This motion is based upon this Notice of Motion, the Memorandum of Points and
13   Authorities, the accompanying Declaration of Maia C. Kats in Support of Plaintiffs’ Motion to
14   Quash Subpoenas, dated October 15, 2020 (“Kats Declaration”), and the exhibits attached thereto,
15   the pleadings and records on file in this Action, and other such matters and argument as the Court
16   may consider at the hearing of this motion.
17                              STATEMENT OF ISSUES TO BE DECIDED
18          1.      Whether the Court should quash the Subpoenas inappropriately served on

19   Plaintiffs’ counsel.

20          2.      Whether the Court should order other relief as it deems appropriate.

21

22

23

24

25

26

27

28
                                                     -i-                          Case No. 3:20-cv-0633-SI
                            PLTFS’ NOT. OF MOT. & MOT. TO QUASH, AND MPA IN SUPPORT
            Case 3:20-cv-00633-SI Document 67 Filed 10/15/20 Page 3 of 18
                                   TABLE OF CONTENTS
                                                                                                                                     Page


 1   I.     INTRODUCTION ................................................................................................................ 1
 2   II.    BACKGROUND .................................................................................................................. 1
 3   III.   ARGUMENT: THE SUBPOENAS ARE IMPROPER ON THEIR FACE
            AND SHOULD BE QUASHED WITHOUT DELAY ........................................................ 4
 4
            A.        No Other Means: The Subpoenas Fail Shelton Prong One ....................................... 6
 5
            B.        Relevant and Not Privileged: The Subpoenas Fail Shelton Prong Two ................... 8
 6
            C.        Crucial to Case Preparation: The Subpoenas Fail Prong Three of Shelton ............ 10
 7

 8   IV.    CONCLUSION ................................................................................................................... 11
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                                    - ii -                                   Case No. 3:20-cv-0633-SI
                             PLTFS’ NOT. OF MOT. & MOT. TO QUASH, AND MPA IN SUPPORT
              Case 3:20-cv-00633-SI Document 67 Filed 10/15/20 Page 4 of 18
                                    TABLE OF AUTHORITIES
                                                                                                                                 Page(s)


 1   Cases
 2   Allen v. Brown Advisory, LLC,
        No. 3:20-mc-00008, 2020 WL 5603760 (W.D. Va. Sept. 17, 2020)........................................... 5
 3
     Am. Fed’n of State, Cnty. and Mun. Emp. (AFSCME) Council 79 v. Scott,
 4     277 F.R.D. 474 (S.D. Fla. 2011) ................................................................................................... 8
 5   Anderson v. Ghaly,
       No. 15-cv-05120-HSG, 2020 WL 3184494 (N.D. Cal. June 15, 2020) ................................... 3, 5
 6
     Fausto v. Credigy Serv. Corp.,
 7     No. C 07-5658 JW (RS), 2008 WL 4793467 (N.D. Cal. Nov. 3, 2008)....................................... 4
 8   Flotsam of Cal. Inc. v. Huntington Bach Conf. & Visitors Bureau,
       No. C 06-7028 MMC (MEJ), 2007 WL 4171136 (N.D. Cal. Nov. 26, 2007) ............................. 8
 9
     In re ComUnity Lending Inc.,
10      No. C 08-00201 JW, 2011 WL 7479165 (N.D. Cal. June 6, 2011) .............................................. 3
11   Katziff v. Beverly Enterpr. Inc.,
       No. 07-11456-NMG, 2009 WL 10729569 (D. Mass. Apr. 17, 2009) .......................................... 3
12
     Kirzhner v. Silverstein,
13     870 F. Supp. 2d 1145 (D. Colo. Jan. 12, 2012) ...................................................................... 5, 12
14   Kirzhner v. Silverstein,
       No. 09-cv-02828-CMA-BNB, 2011 WL 1321750 (D. Colo. Apr. 5, 2011) ................................ 5
15
     Monster Energy Co. v. Vital Pharm., Inc.,
16    No. 5:18-cv-01882-JGB (SHKx), 2020 WL 2405295 (C.D. Cal. Mar. 10, 2020) .............. passim
17   Patsy’s Italian Rest., Inc. v Banas,
       No. 06-cv-00729 (DLI) (RER), 2007 WL 174131 (E.D.N.Y. Jan. 19, 2007) .............................. 5
18
     Rainsy v. Chevron Corp.,
19     No. 16-mc-80258-DMR, 2017 WL 5508913 (N.D. Cal. Nov. 17, 2017) .................................... 3
20   Rygg v. Hulbert,
       No. C11-1827 JLR, 2013 WL 264762 (W.D. Wash. Jan. 23, 2013) ............................................ 5
21
     S.E.C. v. Small Business Capital Corp.,
22     No. 5:12-cv-03237 EJD, 2012 WL 6584953 (N.D. Cal. Dec. 17, 2012) ..................................... 3
23   Shelton v. Am. Motors Corp.,
       805 F.2d 1323 (8th Cir. 1986) ............................................................................................. passim
24
     Stone Brewing Co., LLC v. Miller Coors LLC.,
25     No. 18cv331-BEN(LL), 2019 WL 4450754 (S.D. Cal. Sept. 17, 2019) ...................................... 2
26   Walker v. B&G Foods, Inc.,
      No. 15-cv-03772-JST, 2019 WL 3934941 (N.D. Cal. Aug. 20, 2019) ........................................ 2
27

28
                                                                     - iii -                                 Case No. 3:20-cv-0633-SI
                                PLTFS’ NOT. OF MOT. & MOT. TO QUASH, AND MPA IN SUPPORT
              Case 3:20-cv-00633-SI Document 67 Filed 10/15/20 Page 5 of 18
                                TABLE OF AUTHORITIES (cont’d.)
                                                                                                                                         Page(s)


 1   XTO Energy, Inc. v. ATD, LLC,
       No. CIV 14-1021 JB/SCY, 2016 WL 1730171 (D.N.M. Apr. 1, 2016) ....................................... 5
 2

 3   Rules
 4   Federal Rules of Civil Procedure
       Rule 37(a)(5)(A) ........................................................................................................................... 5
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                                         - iv -                                     Case No. 3:20-cv-0633-SI
                                 PLTFS’ NOT. OF MOT. & MOT. TO QUASH, AND MPA IN SUPPORT
              Case 3:20-cv-00633-SI Document 67 Filed 10/15/20 Page 6 of 18




 1                          MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.        INTRODUCTION
 3             On September 25, 2020 Defendant subpoenaed counsel for Plaintiffs seeking a broad swath

 4   of documents on far-ranging topics. Defendant served separate subpoenas on both the law firms of

 5   Kaplan Fox & Kilsheimer LLP and Reese LLP. See Kats Decl., Ex. A. Initially, Plaintiffs

 6   responded by requesting that they be withdrawn, or, in the alternative, asking that Defendant

 7   identify its supporting authority for the Subpoenas. Neither effort was successful. Then, Plaintiffs’

 8   counsel sent a letter brief to the Court,1 only to be met with erroneous counterstatements by

 9   Defendant in an opposition letter.2 At this point, thus, Plaintiffs move to quash the Subpoenas—

10   with a full throttle defense of their firms, as well as citation to Defense counsel’s diversionary,

11   wasteful, and burdensome tactics to date in this case, and elsewhere.

12             To be clear, Plaintiffs’ counsel do not invite or foment incivility in their cases, and take no

13   pleasure in this motion; they would have greatly preferred an amicable and appropriate resolution

14   otherwise. See Opp’n to Mot. to Dismiss First Am. Compl., dated Aug. 11, 2020 (“OMTDFAC”),

15   at 1 & n.1 [Dkt. 48]. However, in light of the clear impropriety of the Subpoenas under controlling

16   law, something that must have been obvious to Defendant from the outset, and other Defendant’s

17   conduct to date, Plaintiffs’ counsel have concluded that without the following discussion and

18   motion, both discovery and this litigation writ large will devolve into chaos. Controlling caselaw is

19   clear: The Subpoenas are improper and indefensible and should be quashed. And Defense counsel

20   should once again be warned against such tactics.

21   II.       BACKGROUND

22             True to the calling card of its counsel, which advertises “aggressive strategies to
23   outmaneuver opponents,”3 Defendant has employed tactics intended to burden, harass, and
24   intimidate Plaintiffs from the start of this litigation. Whether filing memoranda with this Court
25

26   1
         Pls’ Discovery Letter, dated Oct. 5, 2020 (“Pls’ Discovery Letter”) [Dkt. 62].
27
     2
         Def’s Response to Discovery Letter, filed Oct. 6, 2020 (“Def’s Response”) [Dkt. 64].
     3
         See https://www.braunhagey.com/ (last visited Oct. 14, 2020).
28
                                                        -1-                            Case No. 3:20-cv-0633-SI
                           PLTFS’ NOT. OF MOT. & MOT. TO QUASH, AND MPA IN SUPPORT
              Case 3:20-cv-00633-SI Document 67 Filed 10/15/20 Page 7 of 18




 1   stating baselessly that Plaintiffs’ counsel had committed fraud, mischaracterizing documents and
 2   Plaintiffs’ communications in both its motion to dismiss4 and discovery letter brief,5 unilaterally
 3   serving deposition notices (without consultation)6 and thereafter repeatedly accusing Plaintiffs of
 4   malfeasance when alternates are suggested7—before bothering itself to answer the First Amended
 5   Complaint (technically in default) or to serve its initial disclosures (still missing), forcing
 6   unnecessary motions practice by failing to respond to communications, or most recently, by
 7   subpoenaing Plaintiffs’ counsel, Defendant’s modus operandi is already apparent. Defendant seeks
 8   to divert (and thereby subvert) litigation of Plaintiffs’ unlawful and deceptive advertising claims—
 9   claims that both survived Defendant’s motion to dismiss and are supported by multiple findings of
10   the Better Business Bureau’s National Advertising Division (“NAD”)8—by manufacturing
11   distractions and defenses having little or nothing to do with the merits of the case. Defendant does
12   so through unfounded accusations and all manner of mudslinging against Plaintiffs and their
13   counsel, all the while it seems hoping that something, anything, will stick.
14             Notably, Defendant’s strategy is not a one-off fomented by some credible evidence of
15   wrongdoing by Plaintiffs or their counsel. As indicated in earlier pleadings, a simple search on
16   Westlaw of sanctions motions filed by Defendant’s counsel reveals a recurring strategy to reframe
17   litigations and deflect attention by lodging accusations of wrongdoing against opposing counsel
18   and parties—including, most recently, against the Governor of California. Some courts have
19   simply rejected the accusations—often targeted at obtaining sanctions in the form of favorable
20   evidentiary inferences. See, e.g., Walker v. B&G Foods, Inc., No. 15-cv-03772-JST, 2019 WL
21   3934941, at *4 (N.D. Cal. Aug. 20, 2019) (denying Defense counsel’s motion to sanction opposing
22   counsel); Stone Brewing Co., LLC v. Miller Coors LLC., No. 18cv331-BEN(LL), 2019 WL
23

24
     4
         See Def’s Mot. to Dismiss the First Am. Compl., dated July 21, 2020 [Dkt. 44].
     5
         See Def’s Response.
25
     6
         See Kats Decl., Ex. B.
26   7
         See Kats Decl., Ex. D.
27   8
      See Decl. of Maia C. Kats in Supp. of Pls’ Opp’n to Def’s Mot. to Dismiss, dated Aug. 11, 2020,
     Ex. A [Dkt. 48-2].
28
                                                       -2-                            Case No. 3:20-cv-0633-SI
                           PLTFS’ NOT. OF MOT. & MOT. TO QUASH, AND MPA IN SUPPORT
              Case 3:20-cv-00633-SI Document 67 Filed 10/15/20 Page 8 of 18




 1   4450754, at *7 (S.D. Cal. Sept. 17, 2019) (denying Defense counsel’s motion for evidentiary
 2   sanctions); In re ComUnity Lending Inc., No. C 08-00201 JW, 2011 WL 7479165, at *1-2, *6
 3   (N.D. Cal. June 6, 2011) (denying Defense counsel’s motion for evidentiary sanctions); S.E.C. v.
 4   Small Business Capital Corp., No. 5:12-cv-03237 EJD, 2012 WL 6584953, at *1-2 (N.D. Cal.
 5   Dec. 17, 2012) (denying Defense counsel’s motion for sanctions). Others have expressly warned
 6   Defense counsel against premature or unfounded Rule 11 motions. See, e.g., Katziff v. Beverly
 7   Enterpr. Inc., No. 07-11456-NMG, 2009 WL 10729569, at *3-4 (D. Mass. Apr. 17, 2009)
 8   (advising “to proceed properly and to refrain from filing motions for sanctions without due
 9   consideration.”). In yet another case (of many others), this Court, noting the misconduct charges
10   and related inability of counsel to cooperate, ordered that barring agreement, any further discovery
11   meet and confers occur at the courthouse under supervision. See Rainsy v. Chevron Corp., No. 16-
12   mc-80258-DMR, 2017 WL 5508913, at *4 (N.D. Cal. Nov. 17, 2017). Indeed, Attorney General
13   Becerra characterized Defense counsel’s strategy as intending to “harass and intimate.” The
14   Attorney General of California successfully moved to quash that subpoena from Defendant’s
15   counsel, defeating arguments with strong echoes here, that is, that the Governor was somehow
16   engaging in improper and unethical activities with others purportedly relevant to the underlying
17   litigation. Anderson v. Ghaly, No. 15-cv-05120-HSG, 2020 WL 3184494, at *9-10 (N.D. Cal.
18   June 15, 2020) (Gilliam, J.).
19            Though unsurprising, it is clear that the Subpoenas served by Defendant on opposing
20   counsel are extraordinary in their audacity, breadth, and impropriety. This is especially so given
21   that Defendant’s purported basis for them—to show inadequacy of counsel, champerty, etc.9—is
22   not only absurd given the reputations Plaintiffs’ counsel, but nonsensical since solicitation in
23   topclassactions.com is not in dispute: the purportedly offending advertisement is in Defendant’s
24   possession and has already been provided, and acknowledged, to the Court. OMTDFAC at 1 &
25   n.1. If Defendant chooses to make some argument based on solicitation (and Plaintiffs have plenty
26   to say about that), it can.
27
     9
         See Def’s Response.
28
                                                     -3-                           Case No. 3:20-cv-0633-SI
                          PLTFS’ NOT. OF MOT. & MOT. TO QUASH, AND MPA IN SUPPORT
            Case 3:20-cv-00633-SI Document 67 Filed 10/15/20 Page 9 of 18




 1          Because the subpoenas are patently indefensible under governing precedent, as discussed

 2   below, they should be quashed and admonished.

 3   III.   ARGUMENT: THE SUBPOENAS ARE IMPROPER ON THEIR FACE AND
            SHOULD BE QUASHED WITHOUT DELAY
 4

 5          Well-established precedent mandates that Defendant’s Subpoenas to Plaintiffs’ counsel be
 6   quashed. While counsel for parties are not automatically exempt from discovery, “courts generally
 7   disfavor subjecting opposing [] counsel to discovery and recognize its potential disruptive effect on
 8   the attorney-client relationship and the adversarial process.” Monster Energy Co. v. Vital Pharm.,
 9   Inc., No. 5:18-cv-01882-JGB (SHKx), 2020 WL 2405295, at *6 (C.D. Cal. Mar. 10, 2020) (citing
10   implications for attorney-client privilege and work-product doctrine) (string citations omitted). Put
11   another way, “discovery sought from opposing counsel is universally disfavored.” Id. at *9
12   (emphasis added).
13          The threshold test for discovery of counsel is formidable—and the burden is on the party
14   seeking such discovery to meet it. Shelton v. Am. Motors Corp., 805 F.2d 1323, 1327 (8th Cir.
15   1986). As set forth in Shelton, the seminal case on counsel discovery, the subpoenaing party must
16   show three things: “(1) no other means exist to obtain the information than to depose opposing
17   counsel; (2) the information sought is relevant and nonprivileged; and (3) the information is crucial
18   to the preparation of the case.” Monster, 2020 WL 2405295, at *7 (quoting Shelton, 805 F.2d at
19   1327). The test is conjunctive. See also Fausto v. Credigy Serv. Corp., No. C 07-5658 JW (RS),
20   2008 WL 4793467, at *1 (N.D. Cal. Nov. 3, 2008) (“There is a general presumption that lawyers
21   should not be called to testify in cases where their client is a party because doing so compromises
22   the standards of the legal profession.”) (citing Hickman v. Taylor, 329 U.S. 495, 513 (1947))
23   (string citations omitted).
24          Shelton and its progeny apply here. While Defendant earlier attempted to distinguish the
25   case on the basis that Shelton involved a deposition and not documents, see Def’s Response, such
26   distinction is not valid. Courts in the Ninth Circuit and elsewhere have routinely held that Shelton
27   applies equally to document subpoenas given that both document and deposition subpoenas
28
                                                     -4-                           Case No. 3:20-cv-0633-SI
                         PLTFS’ NOT. OF MOT. & MOT. TO QUASH, AND MPA IN SUPPORT
           Case 3:20-cv-00633-SI Document 67 Filed 10/15/20 Page 10 of 18




 1   implicate the same concerns. Monster Energy Co., 2020 WL 2405295, at *8 (citing Flotsam of
 2   Cal. Inc. v. Huntington Bach Conf. & Visitors Bureau, No. C 06-7028 MMC (MEJ), 2007 WL
 3   4171136, at *1 (N.D. Cal. Nov. 26, 2007) (rejecting subpoena to opposing counsel for documents
 4   purportedly relating to counsel “orchestrated” litigation and activities); Patsy’s Italian Rest., Inc. v
 5   Banas, No. 06-cv-00729 (DLI) (RER), 2007 WL 174131, at *2-4 (E.D.N.Y. Jan. 19, 2007)
 6   (quashing subpoena to non-party counsel); Rygg v. Hulbert, No. C11-1827 JLR, 2013 WL 264762,
 7   at *1 (W.D. Wash. Jan. 23, 2013) (quashing subpoena, noting that “document requests are the
 8   substantial equivalent of depositions for these purposes and are just as problematic . . . for the
 9   same reasons”); Kirzhner v. Silverstein, No. 09-cv-02828-CMA-BNB, 2011 WL 1321750, at *1-3
10   (D. Colo. Apr. 5, 2011) (quashing subpoena for deposition and document production from non-
11   party opposing counsel), objections sustained in material part by Kirzhner v. Silverstein, 870 F.
12   Supp. 2d 1145, 1150-51 (D. Colo. Jan. 12, 2012) (noting the “ugliness of [this] type of discovery,”
13   citing Defendant’s failure to establish that documents were unavailable from other sources, and
14   finding grant of attorney’s fees to subpoenaed counsel mandatory under Fed. R. Civ. P.
15   37(a)(5)(A))); see also Allen v. Brown Advisory, LLC, No. 3:20-mc-00008, 2020 WL 5603760, at
16   *2-3 (W.D. Va. Sept. 17, 2020) (same); XTO Energy, Inc. v. ATD, LLC, No. CIV 14-1021
17   JB/SCY, 2016 WL 1730171, at *31 (D.N.M. Apr. 1, 2016) (noting that a subpoena duces tecum
18   “may be more burdensome than merely attempting to obtain testimony”).
19          Defendant’s Subpoenas on non-party opposing counsel cannot meet any of the Shelton

20   prongs, let alone all of them as the law requires. Instead, and as in Monster, the instant Subpoenas

21   are “designed to fish for evidence supporting [Defendant’s] unsubstantiated and baseless theory

22   that Monster’s counsel conspired with [others].” 2020 WL 2405295, *9 (emphasis added). Here,

23   much like the failed accusations by Defense counsel that Governor Newsom conspired with

24   donors, see Ghaly, 2020 WL 3184494, at *9, Defendant bizarrely implies that Plaintiffs’ counsel

25   here may have unlawfully conspired with the NAD—a well-established and highly credible

26   industry organization—and/or the Gatorade Sports Institute—run by Defendant’s key competitor,

27   which parent company Plaintiffs’ counsel previously sued for deceptive advertising as Litigation

28
                                                      -5-                            Case No. 3:20-cv-0633-SI
                         PLTFS’ NOT. OF MOT. & MOT. TO QUASH, AND MPA IN SUPPORT
             Case 3:20-cv-00633-SI Document 67 Filed 10/15/20 Page 11 of 18




 1   Director at the Center for Science in the Public Interest10—along with other convoluted plot

 2   scenarios. See Def’s Response. But a desire to fish in counsels’ files for evidence of something

 3   somewhere that will divert the Court’s attention fails the Shelton test. Indeed, the Subpoenas fail

 4   each and every prong of Shelton, starting with the first. In other words, the Subpoenas never

 5   should have been served.

 6             A.     No Other Means: The Subpoenas Fail Shelton Prong One

 7             The first prong of the Shelton test is “no other means exist to obtain the information than to
 8   depose opposing counsel….” Monster, 2020 WL 2405295, at *7 (quoting Shelton, 805 F.2d at
 9   1327) (emphasis added). “No other means” means just what is says, and not that one source is
10   preferable to Defendant, or even easier, or a backup. It is a very high standard indeed, and for good
11   reason. Defendant fails the first prong across-the-board.
12             Even construing everything in the light most favorable to Defendant, all of the subpoenaed
13   documents that are relevant, non-privileged, and crucial to the case, are available from other
14   sources. For example, SRFP11 6 audaciously demands from opposing counsel, “All
15   communications regarding or related to this case or the claims herein.” But it is instantly apparent
16   that responsive materials not in the possession or control of other sources, including Plaintiffs,
17   topclassactions.com, or the like, would be covered by the attorney-client privilege or work product
18   doctrine. Memoranda of law? Draft pleadings? Strategic communications between counsel?
19   Counsel-gathered studies and advertisements? The list goes on and on. Moreover, Defendant itself
20   has already acknowledged that counsel is not the only means of obtaining such information:
21   Defendant contemporaneously served identical requests on others!12 It is impossible thus for
22   Defendant to meet its burden on prong one—again, across-the-board.
23
      See, e.g., Feb. 14, 2017 Letter from Gibson Dunn to Center for Science in the Public Interest re
     10
24   Naked Juice Product Labeling, https://cspinet.org/sites/default/files/attachment/Public%20
25   Settlement%20signed%20by%20CSPI%20%20Pepsi.pdf.
     11
          “SFRP” refers to the Subpoena document requests. See Kats Decl., Ex. A.
26
     12While Defendant dropped a footnote in its Response withdrawing SRFP 6, it did so only
27   belatedly—that is after subpoenaed counsel sought relief from the Court. SRFP 6 remains in
     many ways identical to other requests, and highly illustrative of the Subpoenas’ failings overall.
28
                                                       -6-                           Case No. 3:20-cv-0633-SI
                           PLTFS’ NOT. OF MOT. & MOT. TO QUASH, AND MPA IN SUPPORT
           Case 3:20-cv-00633-SI Document 67 Filed 10/15/20 Page 12 of 18




 1          For example, SRFP 1 for “All communications and documents regarding the solicitation of,
 2   or advertisement to, prospective plaintiffs in this action,” is clearly available elsewhere; namely,
 3   from Plaintiffs and topclassactions.com. This is known to Defendant, who served an identical
 4   document request on Plaintiffs, and possibly others. Compare SFRP 1 with RFP 1;13 compare also
 5   SFRP 6 with RFP 8. The same is true for SFRP 2, which subpoenas “All communications between
 6   you and topclassactions.com and/or the persons who own, control or run this website.” Compare
 7   SFRP 2 with RFP 2. Not only has Defendant demanded identical information from Plaintiffs, but
 8   the information is also clearly available from topclassactions.com, if otherwise discoverable. This
 9   plainly does not meet the “no other means” standard elucidated in Shelton and its progeny.
10          SRFP 3 for “All communications and documents regarding the solicitation of, or
11   advertisement to, prospective plaintiffs in other actions” is similarly flawed, mirrors RFP 3, and
12   also would be available from other sources than counsel (beyond other faults including its focus on
13   litigations non-crucial (if not irrelevant) to this case). SRFP 4 seeks “All communications with
14   Gatorade or the Gatorade Sports Science Institute.” These also are clearly —on their face—
15   available from another entity, failing the “no other means” test, and have also been requested of
16   Plaintiffs (see RFP 4)—again undercutting Defendant’s ability to satisfy even prong one. SRFP 5
17   seeks “All documents regarding Gatorade or the Gatorade Sports Science Institute,” which
18   documents of interest Defendant can seek directly from those entities itself, or simply by surfing
19   the internet. See, e.g., Monster, 2020 WL 2405295, at *12. Regardless, Defendant is already
20   seeking documents from Plaintiffs and if properly discoverable, they will be produced. Compare
21   SRFP 5 with RFP 5. Similarly, SRFP 7 seeks “All communications with NAD related to this case,”
22   which is identical to documents sought from Plaintiffs, see RFP 9, and clearly available from NAD
23   itself. And SRFP 8 and 9, concerning litigation funding and product testing, again mimic RFP 10
24   and 11, defying the “only means” requirement.
25

26

27   13
       See Kats Decl., Ex. B (Def’s Req. for Prod. of Docs. to Pls.). The requests to each Plaintiff are
     exactly the same.
28
                                                     -7-                            Case No. 3:20-cv-0633-SI
                         PLTFS’ NOT. OF MOT. & MOT. TO QUASH, AND MPA IN SUPPORT
           Case 3:20-cv-00633-SI Document 67 Filed 10/15/20 Page 13 of 18




 1          Simply put, as in Monster, Defendant cannot meet its burden of showing that the

 2   information sought (other than clearly privileged counsel records) is not available elsewhere—that

 3   is, that Defendant has “no other means” other than to subpoena opposing counsel for them. This is

 4   apparent from the face of the requests themselves as well as from the identical requests to others.

 5   Given that the Shelton test is conjunctive, the analysis should end here, and the Subpoenas quashed

 6   now. They are harassing, burdensome, and a time sink for counsel who would otherwise be

 7   preparing Plaintiffs’ discovery of Defendant related to the legal claims set forth in the First

 8   Amended Complaint. Already, Defendant’s dilatory tactic is in play, prejudicing Plaintiffs.

 9          B.      Relevant and Not Privileged: The Subpoenas Fail Shelton Prong Two

10          The second prong of the Shelton test requires that “the information sought is relevant and
11   nonprivileged….” Monster, 2020 WL 2405295, at *7 (quoting Shelton, 805 F.2d at 1327). In
12   addition to failing prong one (“no other means”), Defendant cannot show how its subpoenas seek
13   relevant and non-privileged information from counsel. While Defendant has implied and/or stated
14   that the subpoenaed information might unearth some improper motivation for the suit and/or some
15   inadequacy of counsel, see Def’s Response, this innuendo and/or contentions fail, too.
16          As the explained in Monster, “[a]lthough, in limited circumstances, opposing counsel’s
17   motivation for bringing suit may be relevant, it does not appear to be relevant in this case when
18   weighted against the burden that this discovery request imposes….” Id. at *12 (citing, among
19   others, Hill v. MacMillan/McGraw-Hill Sch. Co., 164 F.3d 630 (9th Cir. 1998) (“concluding a
20   plaintiff’s ‘motivation for bringing the suit [was] irrelevant’ and ‘affirming the district court’s
21   decision to exclude evidence . . . because ‘the merits of [plaintiff’s] claims stand independent from
22   her reasons for asserting them’”) (emphasis added); Am. Fed’n of State, Cnty. and Mun. Emp.
23   (AFSCME) Council 79 v. Scott, 277 F.R.D. 474, 478-79 (S.D. Fla. 2011) (“Neither does the [non-
24   party’s] knowledge or belief have any bearing on the [defendant’s] affirmative defenses…. The
25   universe of information covered by these requests appears to be boundless and untethered to the
26   claims or defenses actually at issue in this case”); see also Flotsam, 2007 WL 4171136, at *1
27

28
                                                      -8-                            Case No. 3:20-cv-0633-SI
                         PLTFS’ NOT. OF MOT. & MOT. TO QUASH, AND MPA IN SUPPORT
           Case 3:20-cv-00633-SI Document 67 Filed 10/15/20 Page 14 of 18




 1   (rejecting subpoena for documents purportedly relating to counsel-“orchestrated” litigation and
 2   activities).
 3             So too here: Motivations for bringing this suit are not salient to analysis of the Subpoenas
 4   because the merits of Plaintiffs’ claims are independent of the reasons for asserting them—so long
 5   Plaintiffs assert the claims actively and well. Nor are allegations and innuendo of counsels’
 6   purported conspiracies relevant—which anyway are supported only by Defendant’s ardent wishes.
 7   And with respect to information about unrelated prior litigations and clients, these can hardly be
 8   proven relevant (let alone crucial under prong three) to the prosecution by these Plaintiffs of this
 9   action. This points once again to an undisputable conclusion: All this is but cover for an improper,
10   harassing, and burdensome fishing expedition through opposing counsels’ files—while trampling
11   on privileges and principles foundational to the litigation system—for the purpose of diverting this
12   Court from the serious issues presented by Plaintiffs’ claims, and otherwise creating massive and
13   inefficient burdens. The information sought is both inadequately relevant to the merits of
14   Plaintiffs’ claims and insufficiently tailored to a defense of them.
15             Of course, with respect to privilege under prong two, Defendant cannot show that the
16   documents sought that are exclusively within counsel’s possession are not privileged. A simple
17   reading of SRFPs 1 through 9 reveals that many if not all the requests encompass documents that
18   are clearly subject to privilege. For example, “All communications regarding or relating to this
19   case or the claims herein,” SRFP 6, sweeps so grandly and broadly as to cover, in addition to
20   documents outlined above, strategy notes, minutes of counsel conference calls, memoranda of law,
21   notes of and/or communications between counsel and their clients, retainers, and the like—all
22   obviously privileged. It also covers documents collected by counsel, through their own research,
23   that would reveal attorney thought processes and constitute work product. Again, the list goes on
24   and on.
25             As such, Defendant fails to meet its burden under prong two, as well as prong one. For two

26   reasons already, thus, the Subpoenas should be quashed.

27

28
                                                       -9-                           Case No. 3:20-cv-0633-SI
                           PLTFS’ NOT. OF MOT. & MOT. TO QUASH, AND MPA IN SUPPORT
           Case 3:20-cv-00633-SI Document 67 Filed 10/15/20 Page 15 of 18




 1          C.      Crucial to Case Preparation: The Subpoenas Fail Prong Three of Shelton

 2          Finally, under Shelton, not only must Defendant satisfy prong one and prong two of the
 3   test, but Defendant must also establish under prong three that “the information is crucial to the
 4   preparation of the case.” Monster, 2020 WL 2405295, at *7 (quoting Shelton, 805 F.2d at 1327)
 5   (emphasis added). Absolutely nothing sought by the Subpoenas is crucial to the preparation of
 6   Defendant’s case. They have the solicitation already for purposes of arguing inadequacy if they so
 7   wish—it is undisputed.14 And indeed Defense counsel is already busy mischaracterizing it so as to
 8   accuse counsel of “fraud” to the Court. Nor can fishing expeditions focused on non-existent
 9   conspiracies or other clients and litigations be crucial here. While Defendant may view the
10   subpoenas as useful, the caselaw is clear that usefulness—perceived or otherwise—does not
11   suffice. Defendant cannot possibly show that the information subpoenaed is “crucial” to defend
12   claims of unlawful, false, and deceptive advertising by Defendant of BodyArmor Sports Drinks.
13   To argue otherwise is but a massive distraction from the allegations in the First Amended
14   Complaint about Defendant’s labeling and marketing of BodyArmor Sports Drinks. It bears
15   recalling that to the Court—deceptive marketing of unlawfully labeled, named, and fortified sugar
16   water that falsely advertises itself as providing superior hydration (and more) is what this litigation
17   is about. See, e.g., Images 1-3 below. And they are highly credible and serious allegations—no less
18   involving transgressions for which Defendant has been admonished multiple times already by the
19   NAD, the leading industry council for resolving disputes over false advertising, whose
20   recommendations, like the consumer protection laws themselves, or norms of litigation, Defendant
21   brazenly flouts.
22

23

24

25

26

27   14
       See Decl. of Matthew Borden in Supp. of Def’s Mot. to Dismiss the First Am. Compl., dated
28   July 21, 2020, Ex. 1 [Dkt. 44-1].
                                                 - 10 -                        Case No. 3:20-cv-0633-SI
                         PLTFS’ NOT. OF MOT. & MOT. TO QUASH, AND MPA IN SUPPORT
           Case 3:20-cv-00633-SI Document 67 Filed 10/15/20 Page 16 of 18




 1                                                Images 1-3
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21   IV.    CONCLUSION

22          At bottom, Defendant would be sorely disappointed if the subpoenaed documents were
23   produced by Plaintiffs’ counsel—because its fantasies for a kill would not come to fruition
24   ultimately. But that path is a long and diversionary one indeed, and going down it, and enabling
25   this litigation to proceed as currently intended by Defendant, does not bode well for Plaintiffs’
26   ability to prosecute their case without harassment, excess burdens, grand inefficiencies, and a big
27   dose of prejudice. Nor does it bode well for the Court, as it also ensures a litigation for which
28
                                                     - 11 -                         Case No. 3:20-cv-0633-SI
                         PLTFS’ NOT. OF MOT. & MOT. TO QUASH, AND MPA IN SUPPORT
             Case 3:20-cv-00633-SI Document 67 Filed 10/15/20 Page 17 of 18




 1   “ugliness,” and “acrimony and incivility between counsel [will be] a continual blight on what
 2   should be a zealously contested but professionally litigated case.” Kirzhner, 870 F. Supp. 2d at
 3   1151. To be clear, Defendant is in such a rush to manufacture some failings of Plaintiffs it forgot
 4   to supply logistics for depositions (unilaterally noticed without consultation) before accusing
 5   Plaintiffs of failing to appear and thereby failing as class representatives (the deposition dates, in
 6   fact, were never finalized),15 or research its Subpoenas after being asked for support and warned of
 7   Plaintiffs’ perception of their impropriety—let alone before serving them. Or, to answer the
 8   complaint instead of defaulting.
 9             More specifically here, because Defendant has not and cannot, even on the face of the

10   Subpoenas, establish that the Subpoenas seek information: 1) for which there are no other means

11   of acquisition other than counsel; 2) that is relevant and non-privileged; and 3) is crucial to the

12   preparation of the case, the Subpoenas should be quashed. In addition, Plaintiffs respectfully

13   request that this Court order such other measures as it deems appropriate and/or required.

14
                                                    Respectfully submitted,
15
      DATED: October 15, 2020                       KAPLAN FOX & KILSHEIMER LLP
16
                                                    By:    /s/ Laurence D. King
17                                                            Laurence D. King
18                                                  Laurence D. King (SBN 206423)
                                                    Mario M. Choi (SBN 243409)
19                                                  1999 Harrison Street, Suite 1560
                                                    Oakland, CA 94612
20                                                  Telephone: 415-772-4700
                                                    Facsimile: 415-772-4707
21                                                  lking@kaplanfox.com
22                                                  mchoi@kaplanfox.com
                                                    KAPLAN FOX & KILSHEIMER LLP
23                                                  Maia C. Kats (pro hac vice)
                                                    mkats@kaplanfox.com
24                                                  6109 32nd Place, Northwest
                                                    Washington, DC 20015
25                                                  Telephone: (202) 669-0658
26

27
     15
          See Kats Decl., Ex. B, D.
28
                                                      - 12 -                         Case No. 3:20-cv-0633-SI
                           PLTFS’ NOT. OF MOT. & MOT. TO QUASH, AND MPA IN SUPPORT
     Case 3:20-cv-00633-SI Document 67 Filed 10/15/20 Page 18 of 18



                                      KAPLAN FOX & KILSHEIMER LLP
 1                                    Donald Hall (pro hac vice to be filed)
                                      dhall@kaplanfox.com
 2                                    850 Third Avenue
                                      New York, NY 10022
 3                                    Telephone: (212) 687-1980
                                      Facsimile: (212) 687-7714
 4
                                      REESE LLP
 5                                    Michael R. Reese (SBN 206773)
                                      mreese@reesellp.com
 6                                    100 West 93rd Street, 16th Floor
                                      New York, NY 10025
 7                                    Telephone: (212) 643-0500
                                      Facsimile: (212) 253-4272
 8
                                      REESE LLP
 9                                    George V. Granade II (SBN 316050)
                                      ggranade@reesellp.com
10                                    8484 Wilshire Boulevard, Suite 515
                                      Los Angeles, CA 90211
11                                    Telephone: (212) 643-0500
                                      Facsimile: (212) 253-4272
12
                                      Counsel for Plaintiffs Marc Silver,
13                                    Heather Peffer, Alexander Hill, and
                                      the Proposed Class
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                       - 13 -                       Case No. 3:20-cv-0633-SI
               PLTFS’ NOT. OF MOT. & MOT. TO QUASH, AND MPA IN SUPPORT
